internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil m city state x scholarship program y school x dollars amount y dollars amount z dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable - also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your purpose is to support education by augmenting and enhancing school activities providing tutoring support for school children and providing college scholarships to universities letter catalog number 58263t you will operate a scholarship program called x the purpose of the x is to provide scholarships to high school graduates from y a public high school which is a title school located in m graduates of y who attend college are eligible to receive the scholarship except for immediate_family members of your employees officers or directors or family members of your substantial contributors scholarships will be awarded based on financial need applications are evaluated and ranked by a selection committee consisting of your president your executive director and the principals of the elementary middle and high schools of y the selection committee uses the financial information provided to the school in the free and reduced price school meals household application in their selection process - scholarship recipients will receive x dollars per year with y dollars payable upon enrollment at college each semester provided that the graduate maintains a grade point average of at least at the college a cumulative maximum of z dollars may be awarded to an individual graduate of y under this program scholarships are only available to graduates of y in the four years following their high school graduation an applicant for the scholarship must authorize the college they are attending to communicate directly with you to verify the scholarship recipient’s attendance and grade point average scholarship recipients are required to direct their college to report their grade point average to you each semester you will pay funds directly to the college and will investigate if a misuse of funds occurs you will retain all records submitted by the grantees and their educational institutions including information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you and whether the grantee is a disqualified_person the amount and purpose of each grant and all reports and other follow up data obtained in administering your grant program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 -you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
